DISSENTING OPINION
WESTERFIELD, J.
An interruption of the marital relation is not always nor necessarily permanent. The negligent killing of the wife is a final destruction of the status, which may never be resumed. An estranged husband may suffer less injury to his feelings by the killing of his wife than would one more felicitously situated, but that he is damaged, to an appreciable extent, by the obliteration of all hope of reunion, and of the final attainment of that measureless benediction, connubial bliss, is, it appears to me, beyond controversy. “As long' as the lamp holds out to burn, the humblest sinner may return.”
I respectfully dissent.